DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/22/2020 has been entered. Claims 1,12,22 and 30 have been amended. No Claim has been canceled. New Claim 40 has been added. Claims 1-30 and 40 are still pending in this application, with claims 1,12,22 and 30 being independent.

Response to Arguments
Applicant’s arguments with respect to rejection of Claims 1,12,22 and 30 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2,8-9,12,18-19,22,27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard et al. (US 2012/0082088 A1, hereinafter “Dalsgaard”) in view of Quan et al. (US 2016/0227573 A1, hereinafter “Quan”).

Regarding claims 1,12,22 and 30, Dalsgaard discloses a method and a base station (Dalsgaard Fig.5 Ref:111 Para[0047] Note a Relay node (i.e. a base station)) of wireless communication, comprising: determining, by a base station (Dalsgaard Fig.5 Ref:111 Para[0047] Note a Relay node (i.e. a base station)), a transmission configuration  (Dalsgaard Fig.6,10,13 Ref:410-450 Para[0109-0110] Note the relay node uses specific resources for RA preamble transmission (i.e. transmission configuration)) for a first random access message (Dalsgaard Fig.10,13 Ref:400,410 Para[0109] Note the relay node generates the relay node access message (i.e. first random access message)) based at least in part on one or more parameters (Dalsgaard Fig.6 Para[0053-62] Note the dedicated predefined resources, an exclusive group of dedicated preambles, etc. (i.e. parameters)) associated with a target base station (Dalsgaard Fig.13 Ref:420 Para[0109] Note relay node dedicated resources (i.e. parameter)) for initiating a backhaul connection (Dalsgaard Fig.5 Ref:112 Para[0047] Note a wireless connection (i.e. backhaul) between a base station and a relay node), wherein the transmission configuration (Dalsgaard Para[0056] Note relay node receives PRACHConfigIndex message from the donor cell with dedicated resource exclusion (i.e. transmission configuration)) includes information associated with a physical random access channel (PRACH) resource associated with transmitting the first random access message (Dalsgaard Para[0056] Note relay node determines the dedicated predefined PRACH resources), wherein the PRACH resource differs from a PRACH resource associated with a transmission of a random access message by a user equipment (Dalsgaard Para[0056] Note PRACHConfigIndex message informs the UE regarding the dedicated PRACH resources reserved for the relay node excluded for use by the UE).  
transmitting, by the base station, the first random access message using the transmission configuration (Dalsgaard Fig.10,13 Ref:400,410 Para[0109] Note the relay node generates the relay node access message (i.e. first random access message), Para[0109-0110] Note the relay node uses specific resources for RA preamble transmission (i.e. transmission configuration)).
Dalsgaard does not explicitly disclose wherein the transmission configuration identifies at least one of: a set of time resources associated with transmitting the associated with transmitting the first random access message.
However, Quan from the same field of invention discloses wherein the transmission configuration identifies at least one of: a set of time resources associated with transmitting the first random access message (Quan Fig.3,5 Para[0135-0138] The UE acquires the configuration condition of the PRACH resources. The UE determines a location of a time-domain resource of the PRACH resource).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard to have the feature of “wherein the transmission configuration identifies at least one of: a set of time resources associated with transmitting the first random access message” as taught by Quan. The suggestion/motivation would have been to provide transmission of the information in a efficient manner for the UE to decode it completely and improve data receiving capacity of the UE (Quan Para[0004]).

Specifically for claim 12, Dalsgaard discloses a base station that includes a processor (Dalsgaard Fig.11 Ref-205) and a memory (Dalsgaard Fig.12 Ref-210).
Regarding claim 2, Dalsgaard in view of Quan discloses the method and the base station as explained above for Claim 1. Dalsgaard further discloses where the base station determines PRACH resource based at least in part on a configured PRACH configuration index (Dalsgaard Para[0056] Note relay node receives PRACHConfigIndex message from the donor cell with dedicated PRACH resources for the relay node).
Regarding claims 8,18 and 27, Dalsgaard in view of Quan discloses the method and the base station as explained above for Claim 1. Dalsgaard further discloses wherein the one or more parameters include a set of parameters identified by a dedicated RACH configuration information element, wherein at least one of the set of parameters is different between random access transmissions associated with backhaul links as compared to random access transmission associated with access links (Dalsgaard Fig.4 Para[0045] Note the dedicated rach configuration information element with parameters. The parameters are different for UE (i.e. access link)).
Regarding claims 9,19 and 28, Dalsgaard in view of Quan discloses the method and the base station as explained above for Claim 1. Dalsgaard further discloses wherein the set of parameters includes at least one of: a parameter associated with identifying resources for contention free random access to a given target cell (Not given patentable weight due to non-selective option); an identifier (Not given patentable weight due to non-selective option); a preamble index to be used when performing contention free random access upon selecting a candidate beam identified by the SS block (Not given patentable weight due to non-selective option); a parameter that identifies a mask index for random access resource selection (Dalsgaard Fig.4 Note prach-mask index)); an identifier associated with a channel state information reference signal (CSI-RS) resource defined in a measurement object associated with a serving cell (Not given patentable weight due to non-selective option); information that identifies a random access occasion to be used when performing contention free random access upon selecting a candidate beam identified by the CSI-RS (Not given patentable weight due to non-selective option); a random access preamble index to use in random access occasions associated with the CSI-RS (Not given patentable weight due to non-selective option); or a parameter that identifies a threshold associated with the (Not given patentable weight due to non-selective option).



Claims 3,5,13,15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard in view of Quan and further in view of Jung et al. (US 2018/0098298 A1, hereinafter referred to as “Jung”).

Regarding claims 3,13 and 23, Dalsgaard in view of Quan discloses the method and the base station as explained above for Claim 1. Dalsgaard in view of Quan does not explicitly disclose wherein the transmission configuration includes information associated with a starting frequency location associated with transmitting the first random access message by the base station, wherein the starting frequency location differs from a starting frequency location associated with a transmission of a random access message by a user equipment.


However, Jung from a similar field of invention discloses wherein the transmission configuration includes information associated with a starting frequency location associated with transmitting the first random access message by the base station, wherein the starting frequency location differs from a starting frequency location associated with a transmission of a random access message by a user equipment (Jung Para[0034-35] Note each prach configuration can be associated with one subcarrier spacing (i.e. starting frequency location) of channel).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard and Quan to have the feature of “wherein the transmission configuration includes information associated with a starting frequency location associated with transmitting the first random access message by the base station, wherein the starting frequency location differs from a starting frequency location associated with a transmission of a random access message by a user equipment” as taught by Jung. The suggestion/motivation would have been to Jung Para[0025]).

Regarding claims 5 and 15, Dalsgaard in view of Quan discloses the method and the base station as explained above for Claim 1. Dalsgaard in view of Quan does not explicitly disclose wherein the transmission configuration includes information associated with a particular PRACH format associated with transmitting the first random access message by the base station, wherein the particular PRACH format differs from a PRACH format associated with a transmission of a random access message by a user equipment.
However, Jung from a similar field of invention discloses wherein the transmission configuration includes information associated with a particular PRACH format associated with transmitting the first random access message by the base station, wherein the particular PRACH format differs from a PRACH format associated with a transmission of a random access message by a user equipment (Jung Para[0034-35] Note separate PRACH resource and format for each channel numerology configuration is possible).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard and Quan to have the feature of “wherein the transmission configuration includes information associated with a particular PRACH format associated with transmitting the first random access message by the base station, wherein the particular PRACH format differs from a PRACH format associated with a transmission of a random access message by a user equipment” as taught by Jung. The suggestion/motivation would have been to provide required UL timing synchronization accuracy (Jung Para[0025]).



Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard in view of Quan and further in view of LEE et al. (US 2010/0195607 A1, hereinafter “Lee”).

Regarding claims 4 and 14, Dalsgaard in view of Quan discloses the method and the base station as explained above for Claim 1. Dalsgaard in view of Quan does not explicitly disclose wherein the transmission configuration includes information associated with a number of frequency division multiplexed subcarrier regions associated with transmitting the first random access message by the base station, wherein the number of frequency division multiplexed subcarrier regions differs from a number of frequency division multiplexed subcarrier regions associated with a transmission of a random access message by a user equipment.
However, Lee from a similar field of invention discloses wherein the transmission configuration includes information associated with a number of frequency division multiplexed subcarrier regions associated with transmitting the first random access message by the base station, wherein the number of frequency division multiplexed subcarrier regions differs from a number of frequency division multiplexed subcarrier regions associated with a transmission of a random access message by a user equipment (Lee Fig.10 Para[0053-56] Note prach region allocation per relay nodes and different for UEs). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard and Quan to have the feature of “wherein the transmission configuration includes information associated with a number of frequency division multiplexed subcarrier regions associated with transmitting the first random access message by the base station, wherein the number of frequency division multiplexed subcarrier regions differs from a number of frequency division multiplexed subcarrier regions associated with a transmission of a random access message by a user equipment” as taught by Lee. The suggestion/motivation would have been to help eNB identify the relay node used by the UE for random access (Lee Para[0026]).



Claims 6-7,10-11,16-17,20-21,25-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard in Quan and further in view of LEE (US 2012/0077507 A1, hereinafter “Lee-2”).

Regarding claims 6,16 and 25, Dalsgaard in view of Quan discloses the method and the base station as explained above for Claim 1. Dalsgaard in view of Quan does not explicitly disclose wherein the one or more parameters include a set of parameters identified by a common random access channel (RACH) configuration information element, wherein at least one of the set of parameters is different between random access transmissions associated with backhaul links as compared to random access transmission associated with access links.
However, Lee-2 from a similar field of invention discloses wherein the one or more parameters include a set of parameters identified by a common random access channel (RACH) configuration information element, wherein at least one of the set of parameters is different between random access transmissions associated with backhaul links as compared to random access transmission associated with access links (Lee-2 Fig.3,4 Para[0046-48] Note number of preambles for MTC devices are different).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard and Quan to have the feature of “wherein the one or more parameters include a set of parameters identified by a common random access channel (RACH) configuration information element, wherein at least one of the set of parameters is different between random access transmissions associated with backhaul links as compared to random access transmission associated with access links” as taught by Lee-2. The suggestion/motivation would have been to have separate preamble set for random access procedure to support H2H and M2M devices (Lee-2 Para[0002]).

Regarding claims 7,17 and 26, Dalsgaard in view of Quan discloses the method and the base station as explained above for Claim 1. Dalsgaard in view of Quan does not explicitly disclose wherein the set of parameters includes at least one of: a parameter that identifies a total number of random access preambles used for contention based and 
However, Lee-2 from a similar field of invention discloses wherein the set of parameters includes at least one of: a parameter that identifies a total number of random access preambles used for contention based and contention free random access (Lee-2 Fig.4 Para[0046-48] Note number of preambles for contention based and contention free (i.e. MTC preambles)); a parameter that identifies a number of synchronization signal (SS) blocks per RACH occasion and a number of contention based preambles per SS block (Not given patentable weight due to non-selective option); a parameter associated with a Group B preamble (Not given patentable weight due to non-selective option); a parameter associated with a Group A preamble (Not given patentable weight due to non-selective option); a parameter that identifies an initial value for a contention resolution timer (Not given patentable weight due to non-selective option); a parameter associated with a threshold for selecting a SS block and corresponding physical RACH (PRACH) resource for path-loss estimation and transmission (Not given patentable weight due to non-selective option); a parameter associated with a threshold for selecting a SS block and corresponding PRACH resource for transmission on a shared uplink carrier (Not given patentable weight due to non-selective option); a parameter that identifies a PRACH root sequence index (Not given patentable weight due to non-selective option); a parameter that identifies a subcarrier spacing of a PRACH (Not given patentable weight due to non-selective option); a parameter that identifies a configuration of an unrestricted set of one or two types of restricted sets (Not given patentable weight due to non-selective option); or a parameter that indicates whether transform precoding for MSG3 is enabled (Not given patentable weight due to non-selective option).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard and Quan to have the feature of “wherein the set of parameters includes at least one of: a parameter that identifies a total number of random access preambles used for contention based and contention free random access” as taught by Lee-2. The suggestion/motivation would have been to have separate preamble set for random access procedure to support H2H and M2M devices (Lee-2 Para[0002]).

Regarding claims 10,20 and 29, Dalsgaard in view of Quan discloses the method and the base station as explained above for Claim 1. Dalsgaard in view of Quan does not explicitly disclose wherein the one or more parameters 
However, Lee-2 from a similar field of invention discloses wherein the one or more parameters include a set of parameters identified by a generic RACH configuration information element, wherein at least one of the set of parameters is different between random access transmissions associated with backhaul links as compared to random access transmission associated with access links (Lee-2 Fig.4 Para[0046-48] Note the generic preamble parameters sent in the configuration information which can be different for MTC devices).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard and Quan to have the feature of “wherein the one or more parameters include a set of parameters identified by a generic RACH configuration information element, wherein at least one of the set of parameters is different between Lee-2. The suggestion/motivation would have been to have separate preamble set for random access procedure to support H2H and M2M devices (Lee-2 Para[0002]).

Regarding claims 11 and 21, Dalsgaard in view of Quan discloses the method and the base station as explained above for Claim 1. Dalsgaard in view of Quan does not explicitly disclose wherein the set of parameters includes at least one of a parameter that identifies a physical random access channel (PRACH) index; a parameter that identifies a number of PRACH transmission occasions frequency division multiplexed in one time instance; a parameter that identifies an offset of a lowest PRACH transmission occasion in a frequency domain with respect to physical resource block 0; a parameter that identifies a cyclic shift configuration for a PRACH sequence; a parameter that identifies a target power level for a PRACH sequence; a parameter that identifies a maximum number of random access preamble transmissions performed before 
However, Lee-2 from a similar field of invention discloses wherein the set of parameters includes at least one of a parameter that identifies a physical random access channel (PRACH) index (Not given patentable weight due to non-selective option); a parameter that identifies a number of PRACH transmission occasions frequency division multiplexed in one time instance (Not given patentable weight due to non-selective option); a parameter that identifies an offset of a lowest PRACH transmission occasion in a frequency domain with respect to physical resource block 0 (Not given patentable weight due to non-selective option); a parameter that identifies a cyclic shift configuration for a PRACH sequence (Not given patentable weight due to non-selective option); a parameter that identifies a target power level for a PRACH sequence (Not given patentable weight due to non-selective option); a parameter that identifies a maximum number of random access preamble transmissions performed before declaring a failure (Not given patentable weight due to non-selective option); a parameter that identifies power ramping steps for a PRACH (Lee-2 Para[0048] Note power ramping parameter is included in the configuration information); or a parameter that identifies a random access response (MSG2) window length (Not given patentable weight due to non-selective option).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard and Quan to have the feature of “wherein the set of parameters includes at least one of: a parameter that identifies power ramping steps for a PRACH” as taught by Lee-2. The suggestion/motivation would have been to have separate preamble set for random access procedure to support H2H and M2M devices (Lee-2 Para[0002]).



Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard in view of Quan, Jung and further in view of Lee.

Regarding claim 24, Dalsgaard in view of Quan discloses the method and the base station as explained above for Claim 1. Dalsgaard in view of Quan does not explicitly disclose wherein the transmission configuration includes information associated with a particular PRACH format associated with transmitting the first random access message by the base station, wherein the particular PRACH format differs from a PRACH format associated with a transmission of a random access message by a user equipment.
However, Jung from a similar field of invention discloses wherein the transmission configuration includes information associated with a particular PRACH format associated with transmitting the first random access message by the base station, wherein the particular PRACH format differs from a PRACH format associated with a transmission of a random access message by a user equipment (Jung Para[0034-35] Note separate PRACH resource and format for each channel numerology configuration is possible). 


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard and Quan to have the feature of “wherein the transmission configuration includes information associated with a particular PRACH format associated with transmitting the first random access message by the base station, wherein the particular PRACH format differs from a PRACH format associated with a transmission of a random access message by a user equipment” as taught by Jung. The suggestion/motivation would have been to provide required UL timing synchronization accuracy (Jung Para[0025]).
Dalsgaard in view of Quan and Jung does not explicitly disclose wherein the transmission configuration includes information associated with a number of frequency division multiplexed subcarrier regions associated with transmitting the first random access message by the base station, wherein the number of frequency division multiplexed subcarrier regions differs from a number of frequency division multiplexed subcarrier regions associated with a 
However, Lee from a similar field of invention discloses wherein the transmission configuration includes information associated with a number of frequency division multiplexed subcarrier regions associated with transmitting the first random access message by the base station, wherein the number of frequency division multiplexed subcarrier regions differs from a number of frequency division multiplexed subcarrier regions associated with a transmission of a random access message by a user equipment (Lee Fig.10 Para[0053-56] Note prach region allocation per relay nodes and different for UEs). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard, Quan and Jung to have the feature of “wherein the transmission configuration includes information associated with a number of frequency division multiplexed subcarrier regions associated with transmitting the first random access message by the base station, wherein the number of frequency division multiplexed subcarrier regions differs Lee. The suggestion/motivation would have been to help eNB identify the relay node used by the UE for random access (Lee Para[0026]).



Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard in view of Quan and further in view of Harada et al. (US 2019/0150202 A1, hereinafter “Harada”).

Regarding claim 40, Dalsgaard in view of Quan discloses the method and the base station as explained above for Claim 1. Dalsgaard in view of Quan does not explicitly disclose determining a response window for receiving a random access response message associated with the first random access message; searching the response window for the random access response message; and receiving the 
However, Jung from a similar field of invention discloses determining a response window for receiving a random access response message associated with the first random access message; searching the response window for the random access response message; and receiving the random access response message based at least in part on searching the response window (Harada Para[0078-80] The RAR window to receive response for the PRACH transmission is configured by the higher layers. The UE uses RAR window to search for random access response from the base station). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dalsgaard and Quan to have the feature of “determining a response window for receiving a random access response message associated with the first random access message; searching the response window for the random access response message; and receiving the random access response message based at least in part on searching the response window” as taught by Harada. The suggestion/motivation would have been to Harada Para[0013]).	

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2011/0013542 to Yu (Fig.1 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2018/0343682 to Tang (Fig.3 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2019/0274172 to Yoon (Paragraphs:134,180).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 






/SUDESH M PATIDAR/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415